Title: To George Washington from William Livingston, 27 November 1776
From: Livingston, William
To: Washington, George



Dear Sir
Burlington [N.J.] 27 Nov. 1776

I have directed General Williamson to order all the militia of the Counties of Bergen Essex Morris Sommerset Middlesex & Sussex (having myself ordered that of Hunterdon) immediately to march & join the Army under your Command & to continue in Service for the defence of this State for a time not exceeding six weeks to be computed from the time of their joining the said Army.
The Legislature of this state has made Provision for raising four Battalions of 8 Companies each & 90 men to be inlisted till the first of April which will be carried into Execution with all possible Dispatch.
I can easily form some Idea of the Difficulties under which you labour, & particularly of one for which the public can make no allowance, because your Prudence & Fidelity to the Cause will not suffer you to reveal it to the public, an instance of Magnanimity superior perhaps to any that can be shewn in Battle—But depend upon it my dear Sir the impartial World will do you ample Justice before Long—May God support you under that Fatigue both of Body & Mind to which you must be constantly exposed—I am with Sentiments of the greatest Respect your most obedt & most humble Ser.

Wil: Livingston



P.S. The printed Copy is what I issued some days ago to our Colos. before I knew whether there would be a necessity for marching.

